Case 2:20-cv-05172-JAK-AFM Document 30 Filed 09/09/21 Page 1 of 1 Page ID #:622



   1
   2
   3
   4
   5
   6
   7
   8                         UNITED STATES DISTRICT COURT
   9                  CENTRAL DISTRICT OF CALIFORNIA
       ALEXIS BURKE, an individual,   No. 2:20-cv-05172-JAK-AFMx
 10
                       Plaintiff,                  ORDER RE JOINT STIPULATION
 11                                                FOR DISMISSAL WITH
             v.                                    PREJUDICE (DKT. 28)
 12
       MERCEDES-BENZ USA LLC, a
 13    Delaware Limited Liability Company,        JS-6
       and DOES 1 through 20, inclusive,
 14
                       Defendants.
 15
 16
 17          Based on a review of the parties’ Joint Stipulation for Dismissal with Prejudice
 18    (the “Stipulation” (Dkt. 28)), sufficient good cause has been shown for the requested
 19    relief. Therefore, the Stipulation is APPROVED. Pursuant to Federal Rule of Civil
 20    Procedure 41(a), the above-captioned action is dismissed in its entirety, with
 21    prejudice.
 22
 23    IT IS SO ORDERED.
 24
 25           September 9, 2021
       Dated: ______________                  ________________________________
                                              John A. Kronstadt
 26                                           United States District Judge
 27
 28
